Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

This action is in response to applicant’s amendment of 04 May 2021 and RCE filed 25 May 2021.  Claims 1-4, 7-14 and 17-22 are pending and have been considered as follows.   
Allowable Subject Matter
Claims 1-4, 7-14 and 17-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Sanders et al. (US 2012/0000212) teaches a transport unit including a container defining a cargo space. The transport unit includes position detection apparatus coupled to the container, and adapted to determine a geographic location of the container and to generate a signal indicative of the geographic location. The transport unit also includes a refrigeration system in communication with the cargo space, and a control system including route data that defines a plurality of potential destinations of the container. The control system is programmed to predict a container route defined by at least two potential destinations of the container based on the geographic location and the route data, and to determine a proximity of the container relative to at least one potential destination of the route. The control system is in communication with the refrigeration system to control the refrigeration system based on the proximity of the container relative to the at least one potential destination.

In regards to independents claims 1 and 11, Sanders et al. and Bates et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
the TRU controller: 

adaptively selects energy flow parameters based on: 

one or more mission specific parameters including one or more of actual and forecasted in-route weather and traffic conditions, in-route proximity to an-electrical grid charging stations, and a predefined driver preference for a minimum duration of time between connecting to the electrical grid charging stations to recharge the TRU rechargeable battery; and 

TRU power health that includes a charge state of the TRU rechargeable battery and power demand components; 



executes an online optimization module for generating a power source schedule for the TRU based on the predicted TRU cooling power demands; and 

operating the TRU according to the generated power source schedule, whereby the2 100486US02 (U301572US2)TRU is configured to obtain uninterrupted operation based on available power.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667